Citation Nr: 0332016	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-15 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1973.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted service connection for 
PTSD, and assigned a 30 percent rating for the disorder.  The 
veteran has disagreed with the assigned rating.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)] was enacted on November 9, 2000.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and still 
pending before VA on that date.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002).  The provisions of the VCAA are, 
therefore, applicable to the veteran's claim.  

The Board notes that in November 1999 the RO informed the 
veteran of the evidence required to establish service 
connection for PTSD and the relative responsibilities of the 
veteran and VA in developing that evidence.  Following the 
grant of service connection for PTSD in February 2001, 
however, the RO did not inform him of the evidence required 
to establish entitlement to a rating in excess of 30 percent 
for the disorder.  The Board finds, therefore, that remand of 
the case is necessary.

Accordingly, the case is remanded to the Veterans Benefits 
Administration (VBA) for the following:

1.  The VBA must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The VBA should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for PTSD since 
April 2002.  After securing any necessary 
release, the VBA should obtain copies of 
such records that are not in file.  If 
the VBA is not able to obtain the 
identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  The VBA should afford the veteran a 
VA psychiatric examination to determine 
the severity of disability due to PTSD.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examiner should 
provide a diagnosis for any psychiatric 
disability found.  The examiner should 
also provide a description of the current 
symptomatology attributable to PTSD and 
its effect on the veteran's social and 
occupational functioning.  To the extent 
possible, the examiner should distinguish 
between symptomatology and limitation of 
functioning attributable to PTSD and that 
attributable to any non-service connected 
psychiatric disorder, including alcohol 
dependence.  The examiner should provide 
a Global Assessment of Functioning (GAF) 
score in accordance with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
and an explanation of the meaning of the 
score assigned.  If it is feasible, the 
examiner should also provide a GAF score 
based on the PTSD symptomatology alone.  
If the symptoms and functional 
limitations imposed by any nonservice-
connected psychiatric disorder cannot be 
so distinguished, the examiner should so 
state.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the VBA 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the VBA.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
VBA to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


